Citation Nr: 0432041	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-20 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the left knee, based on an initial 
grant of service connection.  

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the right knee, based on an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E.  Jordan, Counsel



INTRODUCTION

The veteran had active military service from September 1969 
to April 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama where the RO granted service connection for post 
traumatic arthritis of the left and right knees and assigned 
10 percent disability evaluations for each knee.  The veteran 
appealed those evaluations.  

In December 2003, the Board remanded this matter to the RO 
for further development.  The claim has been returned to the 
Board for appellate review.  

As noted in the prior remand, in November 2002, the veteran 
claimed that his overall ratings should be 100 percent.  It 
is not clear whether he was claiming a total disability 
rating based on individual unemployability due to service-
connected conditions.  This issue is REFERRED to the RO for 
any appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic arthritis 
of the left knee is manifested by subjective complaints of 
pain, swelling and minimal functional loss during repetitive 
use, but does not demonstrate limitation of extension to at 
least 15 degrees.  

2.  The veteran's service-connected post-traumatic arthritis 
of the right knee is manifested by complaints of pain and 
minimal functional loss due to repetitive use, but does not 
demonstrate limitation of extension to at least 15 degrees.  




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for post-traumatic arthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5261, 5260 (2004).  

2.  The criteria for a disability evaluation in excess of 10 
percent for post-traumatic arthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.3, 4.7, 4.25, 4.40, 4,45, 4.71a, Diagnostic 
Codes 5010-5261, 5260 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Background

Service medical records reflect that the veteran sustained 
lacerations and abrasions to both knees as a result of an 
injury in August 1971.  X-ray examinations were negative for 
fractures.  The knees were sutured.  In August 1971, the 
sutures were removed, and the veteran developed pain and 
swelling in the left knee.  In September 1971, objective 
findings include decreased range of motion, pain, and 
effusion.  In December 1971, it was noted that the veteran 
had stiffness and effusion of the left knee.  A consultation 
report dated in January 1972 revealed painful motion and 
well-healed and nontender scars of the knees.  The diagnostic 
impression was most likely recurrent prepatellar bursitis 
secondary to old trauma.  

In October 2001, the veteran filed a formal claim for service 
connection for left and right knee disorders.  

At a March 2002 VA compensation examination, the veteran 
complained of pain, weakness, stiffness, swelling, and 
fatigability.  He denied experiencing heat, redness, 
instability, giving way, locking, and lack of endurance.  
There was no record of prior treatment.  It was noted that 
the veteran occasionally wrapped the right knee with ace 
bandages.  He did not use a cane or appliance.  At the time 
of the examination, the veteran was employed.  It was noted 
that cold weather caused a 10 percent functional impairment.  

On physical examination, there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  There was 
slight guarding of movement.  The veteran's gait was 
cautious.  The examiner noted two well-healed scars on each 
knee.  Flexion of the left knee was to 129 degrees; flexion 
of the right knee was to 125 degrees.  The examiner noted 
that normal flexion should be to 140 degrees.  Extension of 
the left knee was 0 degrees and -3 degrees on the right.  The 
examiner noted that normal extension should be to 0 degrees.  
Stability was good.  March 2002 X-rays of the knees were 
normal.  The diagnosis was post-traumatic arthritis of both 
knees with slight residual other than cutaneous scarring.  

In July 2002, the RO granted service connection for post 
traumatic arthritis of the right and left knees.  A 10 
percent disability evaluation was granted for each knee.  

Pursuant to the December 2003 Board remand, the veteran was 
provided a VA examination in April 2004.  The examiner 
indicated that the veteran's knee symptoms had not changed 
significantly since the prior March 2002 examination.  At the 
April 2004 examination, the veteran reported pain in the 
right patella which radiated up to his leg and right hip.  As 
to the left knee, the veteran reported minimal pain and 
occasional swelling.  His joints were stable.  It was noted 
that the veteran was employed full time as a crew dispatcher 
with a railroad company.  

On physical examination, the veteran did not use walking 
aids.  His gait was normal.  The examiner observed well 
healed, non tender scars on the knees.  His patellar grind 
sign was negative.  The examiner recorded range of motion 
findings of the right knee as zero to 130 degrees and the 
left knee as zero to 125 degrees.  McMurray, Lachman, and 
drawer sign were negative.  The veteran demonstrated varus 
and valgus stability of both knees.  There was no swelling or 
tenderness of either joint.  There was minimal loss during 
repetitive use.  The diagnoses were very mild athralgias of 
both knees, minimal loss of function due to pain.  There was 
no fatigue, stiffness, or instability.  There was no evidence 
of any degenerative joint disease.  It was noted that X-rays 
showed no acute fracture or other significant osseous 
abnormalities.  

Applicable Law 

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case (SOC).  Fenderson, 12 Vet. 
App. at 126.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson, 12 Vet. App. 119.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2004).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 38 
C.F.R. §§ 3.157; 3.400(o)(2) (2004).  In this case, the RO 
assigned a 10 percent rating for the veteran's post traumatic 
arthritis of the left knee and post traumatic arthritis of 
the right knee, respectively.  Those evaluations became 
effective October 24, 2001, the date service connection was 
granted.  As the veteran is appealing from an initial grant 
of service connection and the originally assigned evaluation, 
the Board must consider these "staged ratings" based upon 
the facts found during the time periods in question.  
Fenderson, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2004).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2004).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2004).  

The veteran's service connected post-traumatic arthritis of 
the left and right knees is rated at 10 percent, 
respectively, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5261.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2004).  The additional code is 
shown after a hyphen.  Id. The hyphenated diagnostic code 
used in this case in the case that arthritis (identified by 
Diagnostic Code 5010) is the service- connected disease and 
limitation of motion of the leg is the residual condition 
upon which the rating is determined.

Diagnostic Code 5010 provides that traumatic arthritis, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. 4.71a, Code 5003 (2004).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of to combined, not added under diagnostic code 
5003.  38 C.F.R. 4.71a, Code 5003 (2004).  

Under diagnostic code 5261, a noncompensable evaluation is 
assigned for limitation of extension to 5 degrees.  A 10 
percent evaluation is assigned for limitation of extension to 
10 degrees.  A 20 percent evaluation is assigned for 
limitation of extension to 15 degrees.  A 30 percent 
evaluation is assigned for limitation of extension to 20 
degrees.  A 40 percent disability evaluation is for extension 
limited to 30 degrees, and a 50 percent disability evaluation 
is assigned for extension limited to 45 degrees.  Diagnostic 
Code 5261.  Normal range of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2004).  

The Board notes that VA General Counsel in a precedent 
opinion recently determined that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004.  

As to the application of 5010-5261, the assignment of a 
higher disability evaluation for the veteran's left knee is 
not warranted.  Extension was to zero degrees in March 2002 
and in April 2004.  In order for the veteran to receive a 
higher rating, extension of the left knee must be limited to 
at least 15 degrees.  See Diagnostic Code 5261.  Moreover, 
the X-rays of the knees showed no bone or joint abnormality.  
Based on these factors, the Board is of the view that the 
assigned 10 percent disability evaluation more than 
adequately compensates the veteran for the current level of 
disability.  Thus, the veteran does not meet the criteria for 
a higher disability evaluation under Diagnostic Code 5261.  

Likewise, the application of 5261-5010 does not warrant the 
assignment of a higher disability evaluation for the 
veteran's right knee.  Extension of the right knee was to -3 
in March 2002 and to zero in April 2004.  In order for the 
veteran to receive a higher rating, extension of the right 
knee must be limited to at least 15 degrees.  See Diagnostic 
Code 5261.  In addition, X-rays of the knees in March 2004 
showed no bone or joint abnormality.  Based on these factors, 
the Board is of the view that the assigned 10 percent 
disability evaluation more than adequately compensates the 
veteran for the current level of disability.  Thus, the 
veteran does not meet the criteria for a higher disability 
evaluation under Diagnostic Code 5261.  

In evaluating a joint rated on limitation of motion, it 
appropriate to consider the degree of functional impairment 
attributable to pain on use or during flare-up. Deluca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2004).  Notice is taken of the veteran's complaint of left 
knee and right knee pain.  While the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not provide a separate rating for pain 
in this case.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
There are some indications of minimal loss of function with 
repetitive use, and the veteran did exhibit guarding on 
movement in 2002.  However, such pathology does not warrant 
the assignment of a higher disability evaluation based on 
functional impairment.  That is so because the medical 
evidence shows that despite the veteran's complaints, he is, 
at most, mildly disabled from a functional standpoint.  
Although he claims he can hardly walk, examinations have 
shown normal gait, with no need for assistive devices.  There 
is no evidence of quadriceps or calf atrophy, suggesting he 
remains able to use both legs normally despite his 
disabilities.  In addition, the medical evidence is negative 
for fatigue, stiffness, instability, or weakness.  The Board 
concludes that in conjunction with the mild abnormal findings 
discussed more fully above, the current 10 percent rating 
adequately compensates the veteran for his knee disabilities.  
Any limitations that the veteran experiences are clearly 
"very mild." 

The veteran's bilateral knee disabilities must be considered 
under Diagnostic Code 5260.  Under Diagnostic Code 5260, a 
noncompensable evaluation is assigned for limitation of 
flexion of the knee to 60 degrees.  A 10 percent evaluation 
is assigned for limitation of flexion to 45 degrees.  A 20 
percent evaluation is assigned for flexion limited to 30 
degrees, 30 percent for flexion limited to 15 degrees.  
Diagnostic Code 5260.  

As to the left knee, the evidence shows that flexion was 129 
degrees in March 2002 and 125 degrees in April 2004.  
Although these findings are indicative of some decreased 
range of motion, flexion of the left knee must be limited to 
at least 30 degrees to warrant the assignment of a higher 
disability evaluation under Diagnostic Code 5260.  Moreover, 
flexion of the left knee must be limited to at least 45 
degrees to warrant the assignment of a separate disability 
evaluation under Diagnostic Code 5260.  Therefore, a higher 
or a separate disability evaluation is not warranted.

As to the right knee, the evidence shows that flexion was 125 
degrees in March 2002 and was to 130 degrees in April 2004.  
Although these findings are indicative of some decreased 
range of motion, flexion of the right knee must be limited to 
at least 30 degrees to warrant the assignment of a higher 
disability evaluation under Diagnostic Code 5260.  Moreover, 
flexion of the left knee must be limited to at least 45 
degrees to warrant the assignment of a separate disability 
evaluation under Diagnostic Code 5260.  Therefore, a higher 
or a separate disability evaluation is not warranted.

The Board would point out that the rating schedule contains 
other diagnostic codes relative to impairment of the knees.  
However, in the absence of evidence of ankylosis of the left 
or right knee (Diagnostic Code 5256), or subluxation or 
instability of the left or right knee (Diagnostic Code 5257), 
those diagnostic codes are not for application in the instant 
case and do not provide a basis for assignment of a greater 
than 10 percent evaluation for the right or left knee.  

Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint provides a maximum disability rating of 20 percent.  
The medical evidence shows no evidence of locking of either 
knee, nor dislocation of either semilunar cartilage.  
Therefore, Diagnostic Code 5258 is not appropriate to the 
veteran's service-connected disability.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  There is no medical evidence showing the veteran has 
any such impairment, or malunion or nonunion of either tibia.  
Therefore, Diagnostic Code 5262 is not appropriate to the 
veteran's service-connected disability.



Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight-bearing.  Therefore, this 
diagnostic code does not provide the basis for assignment of 
a higher rating.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  In exceptional 
cases where the schedular evaluation is found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b) (2004).  In this case, there 
is no evidence that the veteran's service-connected left knee 
and right knee disabilities have caused marked interference 
with employment (i.e. beyond that contemplated in the 
schedular evaluations), has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  In fact, the 
evidence establishes that the veteran is employed as a crew 
dispatcher with a railroad company.  In the absence of 
evidence of such factors, there is no basis for referral to 
appropriate authority for consideration of an extraschedular 
evaluation.  There is no evidence that the schedular criteria 
are inadequate to evaluate the veteran's disabilities at any 
time during this evaluation period.  38 C.F.R. § 3.321(b)(1).  

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected post traumatic 
arthritis of the left knee and post traumatic arthritis of 
the right knee must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  



Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It also redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  38 U.S.C.A. § 5100 
to 5107 (West 2002)) 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veterans Claims (Court) decisions in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims for 
increased ratings for left and right knee disabilities have 
proceeded in accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  

In letters dated in January 2002 and March 2004, VA informed 
the veteran of the requirements of the VCAA.  The Board finds 
that the information provided to the appellant specifically 
satisfied the requirements of 38 U.S.C.A. Section 5103 in 
that he was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of VA and 
the appellant in obtaining evidence.  In March 2004, VA 
informed the veteran of the evidence necessary to 
substantiate his claims for increased ratings for his left 
and right knee disabilities.  He was informed that the 
evidence must show that his disabilities had increased in 
severity.  The veteran was also informed that VA would obtain 
any information or evidence that he told it about, and the 
appellant was asked to provide information regarding 
treatment at VA facilities that the RO had not previously 
considered and provide any private medical records that would 
support his claim by signing an enclosed release form or 
obtain the records himself and send them to VA.  In light of 
the foregoing, VA has satisfactorily informed the veteran of 
the evidence necessary to substantiate his claims. 

The Board notes that although the Court in Pelegrini I and 
again in Pelegrini II indicated that there was a fourth 
element of notification, VA General Counsel rendered a 
Precedential Opinion in February 2004, finding that 38 U.S.C. 
Section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  In any event, the RO's letters of January 2002 and 
March 2004 asked the veteran to provide any medical evidence 
showing that his service-connected left and right knee 
disabilities had increased in severity.  He was asked to send 
information describing additional evidence or the evidence 
itself to VA.  He was informed that VA wanted to give him a 
chance to tell VA about any additional evidence he knows 
about that may help his claim.  He was also asked to send VA 
the evidence it needs.  In addition, a supplemental statement 
of the case dated in July 2004 reiterated the requirements of 
the VCAA and provided the implementing regulations. Under 
these circumstances, the Board finds that the notification 
requirement of the VCAA have been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the appellant sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VA provided the veteran 
examinations in March 2002 and April 2004.  Those 
examinations contain adequate findings and opinions for 
rating purposes.  The veteran has not identified any 
treatment records that he wanted VA to consider.

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the claims 
file, and the appellant does not appear to contend otherwise.  
VA requested and obtained medical records identified by the 
veteran.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the appellant and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating for post-traumatic arthritis of the right 
knee is denied.  

An increased rating for post-traumatic arthritis of the left 
knee is denied.  


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



